            Case 1:17-cv-00916-CRC Document 32 Filed 03/05/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case No. 17-cv-916 (CRC)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
                Defendant.                   )
                                             )

                      CONSENT MOTION FOR EXTENSION OF TIME
                        TO FILE SUMMARY JUDGMENT MOTION

       The U.S. Department of Justice respectfully moves the Court to extend all summary

judgment briefing deadlines in this case by one week. The case involves a Freedom of

Information Act request for Federal Bureau of Investigation records related to Christopher

Steele, some of which have been withheld in part and marked with notations indicating the

statutory basis for each withholding. As the FBI has prepared its declaration in support of the

government’s motion for summary judgment, it has revised some of the exemptions claimed in

support of its withholdings, and has accordingly re-marked the documents withheld in part. The

Department of Justice requests a one-week extension of all deadlines to allow sufficient time for

the FBI to re-release the documents withheld in part and for undersigned counsel to finalize a

brief consistent with those updated claims of exemption.

       Undersigned counsel discussed these developments with counsel for Judicial Watch, who

consented to the following schedule for summary judgment briefing in this case:
        Case 1:17-cv-00916-CRC Document 32 Filed 03/05/19 Page 2 of 2



             March 15, 2019   Department of Justice’s motion for summary judgment

             April 19, 2019   Judicial Watch’s cross-motion and opposition

             May 24, 2019     Department of Justice’s opposition and reply

             June 13, 2019    Judicial Watch’s reply



                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Director
                                            Federal Programs Branch

                                            /s/ James Bickford
                                            JAMES BICKFORD
                                            Trial Attorney (N.Y. Bar No. 5163498)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, DC 20530
                                            James.Bickford@usdoj.gov
                                            Telephone: (202) 305-7632
                                            Facsimile: (202) 616-8470

                                            Counsel for Defendant
Date: March 5, 2019




                                      -2-
       Case 1:17-cv-00916-CRC Document 32-1 Filed 03/05/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
JUDICIAL WATCH, INC.                       )
                                           )
            Plaintiff,                     )
                                           )
       v.                                  )   Case No. 17-cv-916 (CRC)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
            Defendant.                     )
                                           )

                                   [PROPOSED] ORDER

       The Department of Justice’s consent motion for an extension of time to file its summary

judgment motion is GRANTED and the parties are ORDERED to comply with the following

deadlines for summary judgment briefing:

              March 15, 2019        Department of Justice’s motion for summary judgment

              April 19, 2019        Judicial Watch’s cross-motion and opposition

              May 24, 2019          Department of Justice’s opposition and reply

              June 13, 2019         Judicial Watch’s reply



       SO ORDERED this ________ day of ________, 2019.




                                                                  ________________________
                                                                  Christopher R. Cooper
                                                                  United States District Judge
